Citation Nr: 1827007	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-26 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a sinus disorder, to include chronic vasomotor rhinitis (claimed as sinusitis), to include as secondary to herbicide exposure during service.

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to herbicide exposure during service.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to herbicide exposure during service.

4.  Entitlement to service connection for residuals of an excision of a ganglion cyst, to include as secondary to herbicide exposure during service.

5.  Entitlement to an initial compensable evaluation for a residual scar status post excision of a pilonidal cyst.

(The appeal of the issues of service connection for diabetes mellitus, type II, prostate cancer, and chronic lymphocytic leukemia are addressed in a separate decision). 


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from August 1973 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board reflects that the Veteran initially was represented by a private attorney in this matter.  However, that representative withdrew from representation of the Veteran in a December 2014 letter.  The Veteran submitted a February 2015 VA Form 21-22a, for representation by a different private attorney, although that scope of representation was limited to solely the diabetes mellitus, type II, prostate cancer, and chronic lymphocytic leukemia claims.  The Board therefore addresses those issues in a separate decision, as the Veteran has decided to proceed without a representative with respect to the five issues addressed herein.  


FINDINGS OF FACT

1.  The Veteran has disabilities of residuals of an excision of a ganglion cyst, obstructive sleep apnea, GERD, and sinus-diagnosed as chronic vasomotor rhinitis-; there is no evidence that those disabilities manifested during active service or for many years thereafter.  

2.  The Veteran was not exposed to any tactical herbicide agents, such as that found in Agent Orange, as a result of his military service, to include service at Andersen Air Force Base in Guam.

3.  Throughout the appeal period, the Veteran's residual scar status post excision of a pilonidal cyst has not been painful, unstable, or to have an area of at least 39 sq. cm, or that there is any additional limitation of function or motion associated with his residual scar associated with his pilonidal cyst excision.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a sinus disorder, to include chronic vasomotor rhinitis (claimed as sinusitis), to include as secondary to herbicide exposure during service, have not been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

2.  The criteria for establishing service connection for obstructive sleep apnea, to include as secondary to herbicide exposure during service, have not been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for establishing service connection for gastroesophageal reflux disease, to include as secondary to herbicide exposure during service, have not been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for establishing service connection for residuals of excision of a ganglion cyst, to include as secondary to herbicide exposure during service, have not been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5.  The criteria for establishing an initial compensable evaluation for a residual scar status post excision of a pilonidal cyst have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.118, Diagnostic Codes 7801-7805 (2012).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Turning to the evidence of record, the Board reflects that the Veteran's private treatment records document diagnoses of obstructive sleep apnea and GERD.  The evidence also demonstrates that the Veteran had a ganglion cyst of his left foot excised in approximately 1990; thus, there is evidence of residuals of an excision of a ganglion cyst.

Finally, it appears that the Veteran has been diagnosed with chronic vasomotor rhinitis rather than sinusitis.  The Board has recharacterized the issue on appeal to be a generalized sinus disorder in order to more accurately address the issue on appeal.  Regardless, the evidence of record clearly demonstrates that the Veteran had a current sinus disability in this case, however it has been classified.  

Consequently, the Board finds that the first element of service connection has been met as to all of the issues on appeal in this case.  

The Veteran's service treatment records, however, do not demonstrate any complaints, treatment, or diagnosis of obstructive sleep apnea, GERD, a ganglion cyst, or any sinus disorder, to include either rhinitis or sinusitis.  The Veteran's sinus, respiratory, and gastrointestinal systems were normal on separation examination in August 1976; there was no evidence of any ganglion cyst of either foot at that time.  Rather, the evidence of record demonstrates that those disorders all manifested many years after discharge from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).

On appeal, the Veteran has asserted that all of his claimed disorders noted above were caused exposure to tactical herbicide agents during military service, particularly at Andersen Air Force Base in Guam.  

The Board notes that it also discusses this issue in the companion case.  However, the Board reproduces that analysis here for ease.  

Initially, the Board reflects that VA only presumes exposure to tactical herbicide agents for those that have service on the landmass of the Republic of Vietnam or the inland waterways thereof, had service in specific units that were stationed at the Demilitarized Zone (DMZ) in the Republic of Korea from April 1, 1968 through August 31, 1971, and for servicemembers who regularly and repeatedly operated, maintained, or served aboard the C-123 aircraft known to have sprayed an herbicide agent during the Vietnam era.  See 38 C.F.R. § 3.307(a)(iii)-(v) (2017); see also Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert. denied 129 S. Ct. 1002 (2009) (a veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam as to the presumption of exposure to herbicides).  

In this case, the Board notes that the Veteran does not allege nor does the evidence of record demonstrate that he meets the above noted criteria for presumed exposure to herbicide agents as a result of his military service.  Therefore, the Board is unable to presume any such exposure in this case.  Instead, the Veteran must demonstrate to an equipoise standard of evidence, that he was exposed to herbicide agents as a result of his military service.  

To this end, the Veteran has asserted and his service personnel records confirm that he was stationed at Andersen Air Force Base in Guam during his period of military service.  The Veteran and his representative have submitted several pieces of evidence demonstrating that Guam was "exposed" to Agent Orange and other tactical herbicides.  

Initially, the Veteran and his representative submitted evidence to indicate that VA has conceded that herbicide agents were stored on Johnston Island, although that VA Fact Sheet notes that the storage and handling of herbicide agents was provided by military contractors not by military personnel.  Moreover, the Board takes judicial notice that Johnston Island is a completely separate island from the island in Guam that Andersen Air Force Base occupies.  Therefore, the Fact Sheet and any discussion of herbicide agents on Johnston Island are not applicable in this case, as the Veteran was never present on Johnston Island nor is it apparent that the Veteran ever participated in any handling of herbicides that were stored on Johnson Island during his period of service.  

Regarding Andersen Air Force Base, the Veteran and his representative have also submitted evidence that the Environmental Protection Agency (EPA) has declared Andersen Air Force Base a "Superfund" site, which included the presence of TCDD and other chemical compounds noted 38 C.F.R. § 3.307(a)(6)(i).  The Veteran has also submitted internet articles regard Typhoon Pamela, which hit Andersen Air Force Base during the Veteran's period of service at that facility.  Finally, the Veteran and his representative have submitted several non-precedential decisions by the Board, which indicate that the Board has previously-based on the facts of those individual cases-found that those individual Veterans were exposed to herbicide agents based on the "same or similar evidence" submitted by the Veteran.  

Although the Board acknowledges the above evidence, the Board finds that the Veteran has not demonstrated that he was actually exposed to any herbicide agents as a result of his military service, to include at Andersen Air Force Base in Guam.  In short, the Veteran and his representative have argued that the mere presence of some evidence of herbicide agents at Andersen Air Force Base demonstrate that the Veteran was exposed to herbicide agents during his period of military service-either because he was merely located at the facility or, presumably, because he was exposed to floodwater from Typhoon Pamela that came in contact with barrel of herbicide or came in contact with the "contaminated" land.  

The Board, however, finds that any such assertion of exposure is too attenuated in this case.  The Veteran has not shown that any part of the facility he came in contact with was actually exposed to herbicide agents at the time he was there.  Moreover, the Veteran and his representative have not shown that the floodwater the Veteran was exposed to during Typhoon Pamela was actually contaminated or contained any herbicide agents.  Nor did the Veteran and his representative demonstrate that any activity that may have occurred during the subsequent clean-up of that disaster exposed the Veteran to any herbicide agents.  

In other words, the Veteran and his representative ask the Board to find that merely showing some evidence of some chemical compounds now present at the facility demonstrates that the Veteran must have been exposed to herbicide agents during his period of service.  However, evidence of the presence of chemicals at Andersen Air Force Base does not demonstrate that the Veteran was exposed to any of those chemicals during his period of military service; in other words, the purported link in this case is too attenuated based on the evidence of record.  

Additionally, as to the submission of the Board's previous decisions in this case, the Board reflects that those decisions are not precedential or binding on the Board in this case-which is conceded by the Veteran and his representative.  The Board therefore finds that those decisions have no probative value in this case, as the facts of those individual cases are clearly not the facts of this case.  

Finally, the Board acknowledges that no VA examinations or medical opinions with respect to the sinus, sleep apnea, GERD, and ganglion cyst claims have been obtained in this case.  However, given the lack of any in-service symptoms or complaints related to, or any other in-service events that could result in, any of those disorders, the low threshold for obtaining a VA examination and medical opinion respecting those issues have not been met in this case.  See 38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Consequently, the Board concludes that there is no in-service injury or event on which to predicate claims of service connection for a sinus disorder, obstructive sleep apnea, GERD, or residuals of an excision of a ganglion cyst in this case.  Those claims must therefore be denied at this time based on the evidence of record in this case.  See 38 C.F.R. § 3.303.  

Increased Evaluation Claim

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran initially filed his claim for service connection for residuals of his excision of a pilonidal cyst on April 9, 2012.  The Veteran has been awarded service connection for a residual scar since that date, which has been assigned a noncompensable evaluation under Diagnostic Code 7805 throughout the appeal period.  

Diagnostic Code 7805 directs the rater to Diagnostic Codes 7800 through 7804.  The Board reflects that a residual scar of the pilonidal cyst is located on the Veteran's trunk, and therefore is necessarily not of the head, neck and face; therefore, Diagnostic Code 7800 is not applicable in this case.  

Under Diagnostic Code 7801, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, is deep or causes limited motion, and involves an area or areas of at least 6 square (sq.) inches (39 square cm.), but less 12 sq. inches (77 sq. cm.).  A 20 percent disability evaluation is warranted for when it involves an area or areas of at least 12 sq. inches (77 sq. cm.), but is less than 72 sq. inches (465 sq. cm.).  A 30 percent disability evaluation is warranted when it involves an area or areas at least 72 sq. inches (465 sq. cm.), but less than 144 sq. inches (929 sq. cm.).  A 40 percent evaluation is warranted when it involves an area or areas is at least 144 sq. inches (929 sq. cm.), or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2017).  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.

Diagnostic Code 7802 provides a 10 percent evaluation for a superficial and nonlinear scar not of the head, face and neck that has an area of 144 sq. inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2017).  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  

Finally, under Diagnostic Code 7804, a 10 percent evaluation is assigned for 1 or 2 unstable or painful scars; a 20 percent evaluation is assigned for 3 or 4 unstable or painful scars; and, a 30 percent evaluation is assigned for 5 or more unstable or painful scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering over the scar.  Additionally, if one or more scars are both unstable and painful, an extra 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.  See Id., Note (2).

The Veteran underwent a VA examination of his scars in July 2012.  During that examination, the Veteran was noted to have a residual scar from the excision of a pilonidal cyst.  The examiner, however, noted that there was "no visible scar due to a pilonidal cyst removal in 1976."  On examination, the Veteran was not noted to have any painful or unstable scars associated with the pilonidal cyst removal.  The examiner additionally noted that the Veteran did not have any additional limitation of function or functional impact on his ability to work as a result of his residual scar status post excision of a pilonidal cyst.  

The Board has additionally reviewed the VA and private treatment records associated with the claims file from throughout the appeal period.  Those records generally note a history of a pilonidal cyst excision in 1976 during military service, although there is no present complaint or other treatment for any residual scar associated with that excision in those records.  

Likewise, the Veteran's statements of record do not indicate that his residual scar associated with his pilonidal cyst excision is ever painful or unstable at any time during the appeal period.  The Board notes that there is no evidence to demonstrate that the scar is at least 39 sq. cm in area, or that there is any additional limitation of function or motion associated with his residual scar associated with his pilonidal cyst excision.  

Accordingly, the Board cannot find that a compensable evaluation based on the above noted criteria is warranted in this case.  The Veteran's claim for an increased initial evaluation for his residual scar status post excision of a pilonidal cyst must therefore be denied at this time based on the evidence of record.  See 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801-7805.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102.


ORDER

Service connection for a sinus disorder, to include chronic vasomotor rhinitis (claimed as sinusitis), is denied.  

Service connection for obstructive sleep apnea is denied.  

Service connection for gastroesophageal reflux disease is denied.  

Service connection for residuals of an excision of a ganglion cyst is denied.

An initial compensable evaluation for a residual scar status post excision of a pilonidal cyst is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


